Case 1:20-cv-03172-JRS-MJD Document 8 Filed 12/14/20 Page 1 of 1 PageID #: 105




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

THOMAS KRUGER, III,                            )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )   No. 1:19-cv-01402-JRS-MJD
                                               )
ARROW CONTAINER, LLC, et al.                   )
                                               )
                          Defendants.          )

                          ENTRY FOR DECEMBER 14, 2020

      On this date, the Court held a fairness hearing in this matter. Ronald Weldy

was present on behalf of the Plaintiffs. Anthony Overholt was present on behalf of

the Defendant. The Court Reporter was Cathy Jones.

      A discussion was held on the record with regard to the final approval of the

settlement. A separate order will be issued.

      The hearing was concluded.

Date: 12/14/2020



Distribution:

Anthony W. Overholt
FROST BROWN TODD LLC (Indianapolis)
aoverholt@fbtlaw.com

Ronald E. Weldy
WELDY LAW
rweldy@weldylegal.com




                                        -1-
